Appeals in three actions from judgments of the Supreme Court, entered in the office of the clerk of Greene county on October 21 and 26, 1938, upon verdicts of a jury, and from orders denying motions for a new trial. On April 15,1937, at seven-thirty in the evening, the plaintiff Catherine *873I. Higgins was driving her automobile on a State highway at Haines Falls, in a westerly direction, and the plaintiffs Clara Lee and Ella Higgins were passengers in the car. The defendant was driving his car in the opposite direction, and a collision occurred between the two cars, by reason of which plaintiffs claimed injuries. The accident happened at a place where there was a substantial grade and a pronounced curve. The plaintiffs gave testimony to show that the defendant left his side of the road and drove over on the plaintiffs’ side and thereby caused collision. The defendant offered proof to show that while he was proceeding on his own side of the road, the plaintiff Catherine I. Higgins passed a truck going in the same direction, and in doing so drove on her left side of the road, and before she could regain her right side of the road her automobile struck the defendant’s car and thereby brought about the collision. The two theories upon which the case was tried were utterly inconsistent, and the evidence was sharply conflicting. The plaintiffs deny that Catherine I. Higgins was attempting to pass a truck, or that there was a truck present. The defendant denies that he was on his left side of the road. The defendant contends that the verdicts were against the weight of the evidence. We are unable to say as a matter of law that the jury could not reasonably find the verdicts returned. Judgments and orders unanimously affirmed, with one bill of costs. Present — Hill, P. J., McNamee, Crapser and and Bliss, JJ.